Title: To James Madison from Louis-Marie Turreau de Garambouville, 24 July 1806
From: Turreau de Garambouville, Louis-Marie
To: Madison, James



Monsieur,
A Baltimore le 24 Juillet 1806.

J’ai l’honneur de vous addresser ci-joint une lettre qui m’a été addressée par M. Jean Eusèbe Gabriel Fatin, junior, par la quelle il réclame, au nom de Sa femme, l’indemnité de 200. dollars accordée par les Etats-Unis à d’autres passagers comme elle à bord du Navire les deux Anges, allant du Cap français à Bordeaux, lequel a été pris par une Frégate Américaine et mené à Boston.
Je vous prie, Monsieur, de prendre en considération cette réclamation fondée Sur la perte qui est résultée pour Mad. Fatin par la prise du Navire où elle était passagère, et Sur la justice exercée par les Etats-unis à l’égard des autres passagers du même bâtiment.  Agréez, Monsieur, une nouvelle assurance de ma haute considération.

Turreau

